     Case 1:18-cv-00438-AWI-BAM Document 106 Filed 03/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID PHILLIPS-KERLEY,                         Case No. 1:18-cv-00438-AWI-BAM
12                     Plaintiff,                   ORDER GRANTING REQUEST FOR
                                                    APPROVAL OF SUBSTITUTION OF
13          v.                                      ATTORNEY
14   CITY OF FRESNO, AND DOES 1                     (Doc. 105)
     THROUGH 10, INCLUSIVE,
15
                       Defendants.
16

17

18

19          On March 29, 2021, Plaintiff David Phillips-Kerley filed a request for court approval of
20   the substitution of Alexis Galindo of Cured, Galindo & Smith, LLP as attorney of record in place
21   of Plaintiff David Phillips-Kerley proceeding in propria persona. Pursuant to the request, Alexis

22   Galindo is HEREBY SUBSTITUTED as attorney of record for Plaintiff David Phillips-Kerley.

23

24   IT IS SO ORDERED.

25
        Dated:    March 31, 2021                            /s/ Barbara   A. McAuliffe           _
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
                                                    1
